Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed June 17, 2022 have been fully considered but they are not persuasive.
Regarding independent claims, Applicant argues
“Claims 1-20 were rejected under 35 U.S.C. § 112(a), as failing to comply with the written description requirement. 
Applicant respectfully traverses these rejections for at least the following reasons. 
First, the Patent Office rejects the claims 1-20 by referring to paragraphs [0006]- [0007] and [0019] of the Specification as filed. However, 35 U.S.C. § 112(a) requires that the "specification shall contain a written description of the invention ...." Therefore, the Examiner rejects the claims based on only paragraphs [0006]-[0007] and [0019], without considering other paragraphs in the Specification. 
In the response to the Non-Final Rejection, the Applicant has provided paragraphs [00031-[0004] in the Specification for support "monitoring indication information, wherein the indication information is generated by the terminal when a reference signal used for beam failure detection is not sent and when the terminal fails to detect the reference signal used for beam failure detection" in independent claim 1. However, Applicant believes that paragraphs [00031-[00041 were not considered by the Patent Office before issuing this final rejection, and that therefore, the final rejection is premature. 
Second, according to MPEP § 2163.1 (emphasis added): 
"The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention Serial No. 17/114536Atty. Dkt. No. VIVM0172PUSAReply to Final Office Action of April 19, 2022PIUS2022098CN-by passas now claimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117." 
"For example, it is now well accepted that a satisfactory description may be found in originally-filed claims or any other portion of the originally-filed specification." 
"While there is no in haec verba requirement, newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure." 
Paragraphs [0003]-[0004] of the Specification (with emphasis added) are reproduced below: 
[0003] A medium access control (MAC) entity of user equipment (UE) (also referred to as a terminal) receives a beam failure instance indication from a physical layer. Each time after receiving the beam failure instance indication, the MAC entity starts or restarts a beam failure detection timer (Beam Failure Detection Timer), and adds 1 to a beam failure instance counter (BFI_COUNTER). If the beam failure detection timer expires, the beam failure instance counter is reset (for example, set to "0"). When a count value of the beam failure instance counter is equal to a network-configured threshold (for example, beam Failure Instance Max Count), the MAC entity considers that a beam failure has occurred and initiates a beam failure recovery procedure (for example, performing beam recovery by initiating a random access procedure).
[0004] For an unlicensed frequency band, before sending a signal, a transmit end needs to monitor whether the frequency band is occupied. If the frequency band is not occupied, the transmit end can send the signal. When a network side is to send, to the UE, a reference signal (such as a synchronous signal block (SSB) and/or a channel state information-reference signal (CSI-RS)) used for beam failure detection (BFD), if a frequency is occupied, the network side does not send the reference signal. In a case in which the reference signal used for the BFD is not sent, a very poor measurement result value is obtained by the terminal through measurement. However, a measurement result value is actually good when the reference signal used for BFD is sent. The foregoing case may cause incorrect determining of channel quality as poor by the UE and sending of a "beam failure instance indication", and further leads to incorrect determining of occurrence of a problem with a monitored beam. 
As shown above, paragraph [0004] describes that if a frequency is occupied, the network side does not send the reference signal; and in a case that the reference signal used for the Serial No. 17/114536Atty. Dkt. No. VIVM0172PUSAReply to Final Office Action of April 19, 2022PIUS2022098CN-by passBFD is not sent, a very poor measurement result value is obtained by the terminal through measurement. Additionally, in a case that the reference signal used for the BFD is sent but a channel quality is very poor, the terminal also obtains a very poor measurement result value. Therefore, actually, before the present application is designed by the inventors, both a case that the reference signal is not sent and a case that the reference signal is sent but the channel quality is poor will cause a very poor measurement result. This cause a problem in the prior art that proneness to beam state misjudgment due to channel quality determining without consideration of an actual transmission state of a reference signal (see paragraph [0005] of the Specification as filed). The beam failure detection should filter out the case that the reference signal is not sent, so that the result of the beam failure detection is more accurate.
Additionally, paragraphs [0026] and [0028] of the Specification further recite following (with emphasis added):
[0026] Specifically, when the target counter includes the counter corresponding to the indication information, an implementation of setting a target counter is: setting the counter corresponding to the indication information to count. It should be noted that the setting the counter to count herein refers to an operation of adding 1 to the counter. Specific implementation is that: each time after the terminal detects one piece of indication information indicating that the reference signal used for beam failure detection is not detected, the terminal adds 1 to a count value of the counter corresponding to the indication information indicating that the reference signal used for beam failure detection is not detected.
[0028] Specific implementation is that: each time after the terminal detects one piece of indication information indicating that the reference signal used for beam failure detection is not detected, the terminal keeps the current beam failure instance counter (BFICOUNTER) unchanged (that is, keeps a current count value unchanged) or resets the beam failure instance counter (that is, sets the beam failure instance counter to an initial value, such as "0").
Therefore, in the present application, a target counter is maintained for the indication information. each time after the terminal detects one piece of indication information indicating that the reference signal is not detected, the counter is added by one, and at the same time, the terminal keeps the current beam failure instance counter (BFI COUNTER)  Serial No. 17/114536Atty. Dkt. No. VIVM0172PUSAReply to Final Office Action of April 19, 2022PIUS2022098CN-by passunchanged or resets the beam failure instance counter. In this way, the case that the reference signal is not sent will not affect the result of beam failure detection. 
A technical effect of the present application is recited in paragraph [0055] of the Specification, as reproduced below with emphasis added. 
[0055] It should be noted that in this embodiment of this disclosure, the terminal can monitor the beam state based on whether the parameter of the indication information is generated when the reference signal is not detected, so that a beam state detection result for the terminal is closer to a beam state obtained in a case in which a reference signal used for beam failure detection is transmitted, thereby reducing a probability of beam failure misjudgment, ensuring accuracy of beam state detection, and further ensuring reliability of network communication. 
Therefore, the technical solution of the present application designs the indication information and the target counter, so that the case that the reference signal is not sent and the terminal fails to detect the reference signal is differentiated from the case that the reference signal is sent and the channel quality is poor, reducing the probability of beam failure misjudgment, ensuring accuracy of beam state detection. The above paragraphs in the Specification of the present application sufficiently provides express, implicit, and inherent disclosure for "monitoring indication information, wherein the indication information is generated by the terminal when a reference signal used for beam failure detection is not sent and when the terminal fails to detect the reference signal used for beam failure detection" according to independent claim 1. 
Accordingly, Applicant respectfully requests withdrawal of the rejection of these claims.”

However the Office respectfully disagrees. Applicant argues that the disclosure for the claimed subject matter can be found in paragraph 0003 and 0004. However Examiner disagrees. Examiner points out that paragraph 0003 and 0004 disclose the background of invention. Paragraph 0003 disclose the known beam failure discovery procedure. And paragraph 0004 disclose that “In a case in which the reference signal used for the BFD is not sent, a very poor measurement result value is obtained by the terminal through measurement. However, a measurement result value is actually good when the reference signal used for BFD is sent.” That is without the reference signal for BFD will lead to poor measurement. Further it is not clear how it is possible to make the determination of a reference signal is not detected when the reference signal is not sent to the receiver and detected at the receiver. Paragraphs 0026, 0028, disclose the and 0055 only disclose Beam Failure detection procedure and not mention of generating indication information “when reference signal used for beam failure detection is not sent and when the terminal fails to detect the reference signal used for beam failure detection”. Paragraph 0055 only disclose “when reference signal used for beam failure detection is not sent and when the terminal fails to detect the reference signal used for beam failure detection”. Further, present specification does not make any reference to “the indication information is generated by the terminal when reference signal used for beam failure detection is not sent and when the terminal fails to detect the reference signal used for beam failure detection” as applicant alleges. 
Paragraphs 0006, 0007 and 0019 disclose “the indication information is20 generated by the terminal when the terminal detects no reference signal used for beam failure detection”. That is, the terminal makes a determination that a reference signal is not received. Nowhere in the present specification disclose that the ‘the indication information is generated by the terminal when reference signal used for beam failure detection is not sent and when the terminal fails to detect the reference signal used for beam failure detection”. Thus, the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention
The Office further submits that a claim containing a negative limitation which does not have a basis in the original disclosure should be rejected under 35 U.S.C. 112, first paragraph as failing to comply with the written description requirement. Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d. mem., 738 F. 2d 453 (Fed. Cir. 1984).  MPEP 2173.05(i)
The Office further submits that regarding claim 1, claim recite the limitation, “wherein the indication information is generated by the terminal when reference signal used for beam failure detection is not sent and when the terminal fails to detect the reference signal used for beam failure detection” in line 2. However, the present specification does not disclose generating an indication information when a reference signal is not sent and fails to detect not sent reference signals. Further it is not clear how it is possible to make the determination of a reference signal is not detected, when the reference signal is not transmitted. Clarification is required. Further, present specification discloses that “where the indication information is generated by the terminal when the terminal detects no reference signal used for beam failure detection” (see paragraph 0006 and 0007). Furthermore, “The indication information is generated by the terminal when a reference signal used for beam failure detection is not detected...When the reference signal is not detected, the terminal generates indication information indicating that the reference signal is not detected” (see paragraph 0019). Thus, present specification clearly discloses sending a reference signal for beam failure detection and if the reference signal is not detected, generate an indication for reference signal is not detected (see paragraph 0006, 0007 and 0019). Therefore, the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Thus the 112 rejection claim 1 – 20 are proper. Therefore, claims 1 – 20 remain stand rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON JOSEPH whose telephone number is (571)272-6041. The examiner can normally be reached M-F 8 - 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571 272 3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAISON . JOSEPH
Primary Examiner
Art Unit 2633



/JAISON JOSEPH/           Primary Examiner, Art Unit 2633